Citation Nr: 1511866	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-06 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for the service-connected reflux esophagitis.  

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for status post subtotal medial meniscectomy of the left knee (hereinafter "left knee disability").

3.  Entitlement to service connection for sinusitis.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1983 to October 2006.

This appeal derived from a claim for service connection for chronic sinus infections and a downstream element of claims for service connection for acid reflux syndrome and a left knee disability that were received by VA in April 2007.  This appeal comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, granted service connection for reflux esophagitis and a left knee disability, assigning initial noncompensable disability ratings, effective November 1, 2006 (the day after the Veteran's separation from active service), and denied service connection for chronic sinus infections.  The Veteran entered a notice of disagreement with the initial disability ratings assigned and the denial of service connection for chronic sinus infections.  A January 2012 rating decision granted a 10 percent initial disability rating for the service-connected left knee disability, effective November 1, 2006.

U.S. Air Force (USAF) hospital outpatient records dated from May 2011 to October 2014 have been associated with the claims file.  While the most recent supplemental statement of the case does not include review of this evidence, in February 2015, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.

The issues of a higher initial disability rating for the left knee disability and service connection for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire initial rating period, the Veteran's reflux esophagitis has been manifested by regular pyrosis, regular regurgitation, occasional dysphagia, occasional arm discomfort, and occasional nausea and vomiting, which are not productive of considerable impairment of health.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 10 percent, but no higher, for reflux esophagitis have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

As discussed below, the Board is remanding the issues of a higher initial rating for the left knee disability and service connection for sinusitis; therefore, no discussion regarding VCAA notice or assistance duties is necessary with respect to these issues.

With respect to the issue of a higher (compensable) initial disability rating for the reflux esophagitis, in this case, notice was provided to the Veteran in May 2007, prior to the initial adjudication of the claim in March 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, this issue comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson,	 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, USAF hospital outpatient records, a VA examination report, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in January 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).     

In a September 2008 notice of disagreement, the Veteran contended that there were "grievous errors and omissions" in the section of the January 2008 VA examination report detailing the reflux symptoms.  The Veteran contended that, during the VA examination, she reported increased difficulties with reflux, reduced stress level, not smoking, waking up on average four nights per week, taking antacids or Ranitidine, and that the bowel movements were not always normal.  The Veteran contended that the VA examiner did not ask about symptoms associated with epigastric distress. 

In a February 2012 substantive appeal (on a VA Form 9), the Veteran contended that errors were made in the January 2008 VA examination report due to translations of the opinions from German into English.  The Veteran contended that the VA examiner did not ask her about sleep disturbance, regurgitation, bowel movements or discomfort, or substernal pain in her arms and shoulder.  The Veteran contended that the VA examiner inaccurately stated that she smoked.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the Veteran has expressed disagreement with the January 2008 VA examiner's findings, the Veteran, as a lay person, has not provided a specific argument or evidence concerning the professional competence of the VA examiner; therefore, the examiner is presumed competent.  See Rizzo, 580 F.3d at 1290-1291.  Next, while the Veteran has contended that the January 2008 VA examination report was in some manner mistranslated or recorded incorrectly, she has not provided specific evidence to support this contention.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926) ("there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties")); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  

Additionally, the Board finds that the Veteran's contentions that the January 2008 VA examiner indicated that she smoked cigarettes and did not note her use of Ranitidine are inconsistent with and not supported by the other evidence of record.  The VA examination report specifically notes that the Veteran continues to take Ranitidine four times per week and does not smoke.  Further, the Board has considered, and found credible, the Veteran's reports of increased difficulties with reflux, waking up on average four nights per a week, taking antacids or Ranitidine, occasional abnormal bowel movements, occasional difficulty swallowing (dysphagia), regular heartburn (pyrosis), occasional arm discomfort, and regular regurgitation with occasions of extreme burning causing her to vomit.  

As discussed in detail below, the Board finds that, based on lay and medical evidence of record, a disability rating of 10 percent, but no higher, for the reflux esophagitis is warranted for the entire initial rating period.  The Board finds that there is no assertion by the Veteran, and the evidence does not otherwise support a finding, that the reflux esophagitis has been productive of considerable impairment of health - as needed for a higher (30) percent disability rating under Diagnostic Code 7346.  Thus, to the extent the Veteran's statements can be construed as a request for a new VA examination, she has not asserted any worsening or symptoms for which a new VA examination could show that a higher (30 percent) rating is met.
  
Finally, while medical examiners are responsible for providing a "full description of the effects of a particular disability upon the claimant's ordinary activity" (see 38 C.F.R. § 4.10 (2014)), it is the task of the adjudicator to "interpret reports of examination in the light of the whole recorded history, reconciling various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  See 38 C.F.R. § 4.2 (2014); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the Board finds that the January 2008 VA examination report, taken in connection with the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue of a compensable disability rating for reflux esophagitis.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Initial Rating for Reflux Esophagitis 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period.

The Veteran is in receipt of an initial noncompensable (0 percent) disability rating for the service-connected reflux esophagitis under 38 C.F.R. § 4.114, Diagnostic Code 7346 (rated by analogy to a hiatal hernia) for the entire initial rating period from November 1, 2006.  Reflux esophagitis is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  The Board finds that reflux esophagitis is most closely analogous to a hiatal hernia in terms of symptomatology and resulting disability picture.  

A 10 percent disability rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent rating, which are of lesser severity than is required for a 30 percent rating.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single disability rating will be assigned under the diagnostic code which reflects the veteran's predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Throughout the course of this appeal, the Veteran has contended that the service-connected reflux esophagitis has been manifested by more severe symptoms than that contemplated by the noncompensable disability rating assigned.  In the April 2007 claim, the Veteran reported continued reflux symptoms since June 2004 (during service) controlled by prescription medication.  

At the January 2008 VA examination, the Veteran reported nausea and vomiting in service after being vaccinated for malaria that have continued.  The Veteran reported that she was prescribed Ranitidine for heartburn, which she takes four times per week.  The VA examination report notes no abnormal bowel movements or sleep disturbances.  The VA examiner diagnosed grade I reflux esophagitis with two brief erosions in the esophagus, but no signs of hiatal hernia or ventricular or duodenal ulcers. 

In the September 2008 notice of disagreement, the Veteran reported increased difficulties with reflux, waking up on average four nights per week, taking antacids or Ranitidine, and occasional abnormal bowel movements.  The Veteran reported occasional difficulty swallowing (dysphagia), regular heartburn (pyrosis), occasional arm discomfort, and regular regurgitation with occasions of extreme burning causing her to vomit.

A May 2012 USAF hospital outpatient treatment record notes that the Veteran reported continued heartburn treated with over the counter medications, which provide mild to moderate relief.  The Veteran reported nighttime acid regurgitation and frequent burning several times per week, but denied any dysphagia (difficulty swallowing) or odynophagia (painful swallowing).  A June 2012 USAF hospital outpatient treatment record notes that the Veteran reported taking prescription medication four days per week, which resolved most of her heartburn symptoms.  The Veteran continued to deny any problems swallowing or significant nighttime symptoms.

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period, the Veteran's reflux esophagitis has been manifested by regular pyrosis, regular regurgitation, occasional dysphagia, occasional arm discomfort, and occasional nausea and vomiting, which are not productive of considerable impairment of health, and more nearly approximate the criteria for a 10 percent disability rating under Diagnostic Code 7346.  38 C.F.R. §§ 4.3, 4.7, 4.114.  Although the weight of the evidence of record indicates that the Veteran's heartburn is controlled by prescription medication, the Board may not consider the ameliorative effects of the medication where such effects are not explicitly contemplated by the rating criteria, such as in this case.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

The Board also finds that the weight of the lay and medical evidence of record demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or nearly approximated for any part of the initial rating period.  The weight of the evidence of record does not reflect that the symptoms of the Veteran's reflux esophagitis have been productive of considerable impairment of health.  Nor has the Veteran contended otherwise.  In the absence of any subjective or objective findings such as persistently recurrent epigastric distress and a considerable impairment of health associated with the reflux esophagitis, the Board finds that an evaluation in excess of 10 percent is not warranted at any point during the initial rating period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.114.

Extraschedular Rating Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for the reflux esophagitis for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that all the symptomatology and impairment caused by the Veteran's reflux esophagitis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's reflux esophagitis has been manifested by regular pyrosis, regular regurgitation, occasional dysphagia, occasional arm discomfort, and occasional nausea and vomiting, which are not productive of considerable impairment of health.  The schedular rating criteria (Diagnostic Code 7346) specifically provide for disability ratings for hiatal hernia, to which the Veteran's reflux esophagitis is rated by analogy, based on symptoms which include epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain, as well as the impact of such symptoms on the Veteran's overall health.  See 38 C.F.R. § 4.114.  In this case, comparing the Veteran's disability level and symptomatology of the reflux esophagitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with the reflux esophagitis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  An October 2013 USAF hospital outpatient treatment record notes that the Veteran is currently working.  The Veteran has not contended that she is unemployed because of her service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.   


ORDER

An initial disability rating of 10 percent, but no higher, for reflux esophagitis is granted.




REMAND

Initial Rating for the Left Knee Disability 

For disabilities of the musculoskeletal system, the Board considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2014).  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The Veteran was provided a VA examination in January 2008.  The VA examiner did not comment on the functional impairment associated with the Veteran's left knee disability.  When VA undertakes to provide a VA examination, it must ensure the examination is adequate.  Barr, 21 Vet. App. at 312.  Thus, the Board finds that an additional VA examination is necessary as there remains some question as to whether there is any additional functional impairment associated with the left knee disability. See DeLuca, 8 Vet. App. 204-07.  

Service Connection for Sinusitis

The Veteran was provided with a VA examination in January 2008 to assist in determining the nature and etiology of the claimed chronic sinus infections.  The VA examination report notes no evidence of chronic sinusitis.  The Board finds that the January 2008 VA examination report is inadequate because it is based on the inaccurate factual predicate that the Veteran does not have a current sinus disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  May 2012 to February 2014 USAF hospital outpatient records note that the Veteran has sinusitis.  The Board finds that there is some evidence of record that shows the Veteran has a current sinus disorder.  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr at 311.  Thus, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the sinusitis.  See McLendon, 20 Vet. App. 79.            

Accordingly, the issues of a higher initial disability rating for the left knee disability and service connection for sinusitis are REMANDED for the following action:

1.  Schedule the Veteran for an examination(s) to address the left knee and sinusitis disorders.  The claims folder should be made available to the examiner.  The examiner should provide a rationale and basis for all opinions expressed.  

A) The examiner should diagnose all sinus disorders and then offer the following opinion with respect to each diagnosed disability:

Is it at least as likely as not (50 percent or greater probability) that each current disability was incurred in or caused by active service?  With respect to the claimed sinusitis, the VA examiner should note and discuss the May 2012 to February 2014 USAF hospital outpatient records noting sinusitis.

B) The examiner should assess the current severity of the service-connected left knee disability.  All indicated tests and studies should be conducted.  The examiner should comment on any functional loss associated with the left knee disability, including as due to pain, weakness, incoordination, or pain on movement.  

2.  Then, readjudicate the issues of a higher initial rating for the left knee disability and service connection for sinusitis.  If any of the issues on appeal remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


